Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior are of record does not teach or reasonably suggest the combined limitations of the independent claims, including “to perform, upon receipt of a write request including a sequential write start command, a first write command to a first management unit, and write data items having serial addresses in the first management unit, sequential writes of the write data items to the first management unit in a sequential mode, no data item that has been stored in the first management unit before receipt of the write request and has not been updated by the write request being stored in the first management unit …”, and “to end, upon receipt of a second write command to a second management unit having an address that is non-sequential with an address of the first management unit in the sequential mode, the sequential mode to perform writes to the second management unit to invalidate data in the first management unit which has not been updated by writes to the first management unit and to maintain data in the second management unit which has not been updated by writes to the second management unit” as found in independent claim 1 (and substantially similarly found in independent claim 6).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William H. Wood whose telephone number is (571)272-3736 and fax number is (571)273-3736.  The examiner can normally be reached on Monday-Friday 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744. The Central Reexamination Unit’s (CRU) fax number is (571)273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR systems, see https://ppair.uspto.gov/epatent/portal/home.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/William H. Wood/
Primary Examiner, CRU 3992

Conferees: 

/RSD/
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992